Case 2:19-cv-04341-SVW-AFM Document 50 Filed 02/05/20 Page 1 of 8 Page ID #:642



 1   CENTER FOR DISABILITY ACCESS
     RAYMOND G. BALLISTER, JR., ESQ., SBN 111282
 2
     DENNIS PRICE, ESQ., SBN 279082
 3   JENNIFER A. McALLISTER, ESQ., SBN 283440
 4   8033 Linda Vista Road, Suite 200
     San Diego, CA 92111
 5   Phone: (858) 375-7385
 6   Fax: (888) 422-5191
     jenniferm@potterhandy.com
 7

 8   Attorney for Plaintiff BRIAN WHITAKER
 9
                                          UNITED STATES DISTRICT COURT
10
                                     CENTRAL DISTRICT OF CALIFORNIA
11

12

13   BRIAN WHITAKER,                           )            Case No.: 2:19-CV-04341-SVW-AFM
                                               )
14                 Plaintiff,                  )
                                               )
15   v.                                        )            PLAINTIFF’S RESPONSE IN
                                               )            OPPOSITION TO DEFENDANTS’ EX
16   MARYLEE C. REEDER, in individual and      )            PARTE APPLICATION TO COMPEL A
     representative capacity as trustee of the )            SECOND DEPOSITION OF PLAINTIFF
17   Marylee C. Reeder Living Trust;           )
     IL FORNAIO (AMERICA) CORPORATION, a)
18   Delaware Corporation; and Does 1-10,      )
                                               )
19                                             )
                   Defendants.                 )
20

21
     TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
22
             Plaintiff Brian Whitaker files this response in opposition to the ex parte application of
23
     Defendants Marylee C. Reeder and Il Fornaio (America) Corporation to compel a second
24
     deposition.
25
             In early 2019, Mr. Whitaker attempted to patronize the Il Fornaio Restaurant in Beverly
26
     Hills, California. A frequent restaurant patron, he is familiar with what is required for him to
27
     comfortably dine given his disability and use of his wheelchair. At this restaurant he intended to
28
                                                      -1-
     Plaintiff’s Response in Opposition                                 2:19-CV-04341-SVW-AFM
Case 2:19-cv-04341-SVW-AFM Document 50 Filed 02/05/20 Page 2 of 8 Page ID #:643



 1
     eat at the exterior dining area, However, upon inspection, it was readily apparent no compliant
 2   tables were present, which deterred him from using them. At no time has Mr. Whitaker claimed
 3   to have used the dining tables that are the subject of this lawsuit.
 4              As part of defense of the suit, Defendant noticed Mr. Whitaker’s deposition to take place
 5   at the restaurant. 1 That deposition notice made no reference to the idea that the plaintiff would
 6   be required to provide anything other than answers to questions. The notice did not request
 7   documents, suggest it would be accompanied by a Rule 34 inspection, or anything else out of
 8   the ordinary. However, as part of the deposition, Defendants insisted that Mr. Whitaker
 9   demonstrate his use of the tables.
10

11          A. Relevance

12              Reenactments may be proper where they “assist the parties in a better understanding of

13   what occurred at the time of the incident.” Roberts v. Homelite Div. of Textron, Inc. (ND IN 1986)
     109 FRD 664, 668 (emphasis added); Carson v. Burlington Northern Inc. (D NE 1971) 52 FRD
14
     492, 493. The rationale is that the examination may proceed as they would at trial. FRCP
15
     30(c)(1).
16
                Defendant relies on the idea of “reenactments” of situations in other matters 2 to justify
17
     asking Mr. Whitaker to perform the task of “proving” that the table design presented a barrier
18
     to him. Undoubtedly, there are numerous cases where a deponent might even want to show
19
     how something occurred. However, this is not on point here, as Mr. Whitaker’s complaint does
20
     not allege that he ever made any attempt to utilize the non-compliant table. As a result, nothing
21
     about this performance could be deemed to “assist the parties in a better understanding of what
22

23
     1
         Plaintiff’s counsel objected on the record given the loud conditions and difficulty communicating that occurred.
24

25
     2
      This is in particular bad faith given the circumstances of this case as well. While Defendant points to several cases
     of videotaped demonstrations, the deposition in this case was not videotaped, leaving significant question what
26   value this demonstration could even provide. Would Mr. Sahelian read into the record his interpretation of what
     occurred as fact? Would the court reporter be tasked with deciding what occurred? Even if the demonstration were
27   relevant, how could a finder of fact use the information without it being recorded?

28
                                                               -2-
     Plaintiff’s Response in Opposition                                               2:19-CV-04341-SVW-AFM
Case 2:19-cv-04341-SVW-AFM Document 50 Filed 02/05/20 Page 3 of 8 Page ID #:644



 1
     occurred” as this request is not recreating the situation as Mr. Whitaker claims to have been
 2   dissuaded from using the table. The Defendant is seeking to manufacture evidence in support
 3   of a baseless view that if Mr. Whitaker is able to “belly up the bar” that he must not have
 4   suffered any discrimination. This flies in the face of the facts of this case as alleged, and does
 5   significant violence to the protections guaranteed to persons with disabilities under the
 6   Americans with Disabilities Act (“ADA”).
 7           The ADA is incredibly clear what is required for a plaintiff to have standing to sue a
 8   business for a violation of his rights. Further, it specifies what is not required: a plaintiff is not
 9   required to engage in a futile gesture in order to have an actual injury. Pickern v. Holiday Quality
10   Foods Inc. (9th Cir. 2002) 293 F.3d 1133, 1136; 42 U.S.C. § 12188(a)(1). Any element in a
11   facility that does not meet or exceed the requirements set forth in the ADA-SAD is a barrier to
12   access. Chapman v. Pier 1 Imports (U.S.) Inc. (9th Cir. 2011) 631 F.3d 939, 945 [identifying this
13   as the formal position of the Department of Justice]. These are “objective” and “precise”
14   standards. Id. Mr. Whitaker has adequately alleged violation of those standards and submitted
15   evidence of it. His ADA claim does not rest on whether or not he can wedge himself into an
16   improper space and manage to eat a meal despite its non-compliance. The Unruh claim is

17   instructive here as well, with the standard stopping well short of “absolute barrier to use” but

18   left as experiencing “frustration, difficulty, discomfort, or embarrassment,” a significantly

19   lower bar. His case is based on the objective non-compliance and that barrier pertaining to his

20   disability.

21           Here, Mr. Whitaker alleges, based on his history and experience was able to tell by visual

22   assessment that the table at the Restaurant was not compliant. Mr. Whitaker is a frequent

23   patron of restaurants and often prefers to eat outside. This preference is frequently frustrated
     by non-compliant surfaces. As a result, Mr. Whitaker has been very active in pursuing claims
24
     related to this particular style of barrier. Further, prior to filing the present lawsuit, the
25
     Plaintiff’s investigator verified that the table in question violated ADA Standards for Accessible
26
     (“ADA-SAD”), confirming Mr. Whitaker’s assessment that the table did not comply, justifying
27

28
                                                       -3-
     Plaintiff’s Response in Opposition                                     2:19-CV-04341-SVW-AFM
Case 2:19-cv-04341-SVW-AFM Document 50 Filed 02/05/20 Page 4 of 8 Page ID #:645



 1   his refusal to attempt to use it. As Mr. Whitaker’s claim is not based on his actual use of the
 2   table, no relevant evidence can be gathered from forcing him to attempt to use it.
 3       B. Proportionality
 4       As of 2015 the rules of discovery in Federal courts changed. FRCP 26(b)(1). No longer is the
 5   threshold for admissibility just relevance, or “likelihood to lead to admissible evidence” but
 6   “[t]he parties and the court have a collective responsibility to consider the proportionality of all

 7   discovery and consider it in resolving discovery disputes.” FRCP 26(b)(1) [advisory

 8   committee’s notes].

 9       The requesting party must demonstrate the request is proportional to the needs of the case.

10   Proportionality balances the importance of the issues at stake, the amount in controversy, the

11   parties relative access to information, the parties resources, and the importance of the discovery
     to the resolving the issues and whether the burden or expense outweighs the likely benefit.
12
     FRCP 26(a)(1). Defendant has made no effort to justify the proportionality of this request.
13

14
     1. Importance of the Issues at Stake
15
             Defendant seems to suggest that this demonstration is case dispositive – that this
16
     demonstration is akin to “O.J.’s Glove.” But Mr. Whitaker’s actual claim doesn’t make any
17
     assertion about whether he can or cannot fit under the table. The dimensions required to
18
     facilitate comfortably eating are governed by the ADA-SAD, not subjective determinations
19
     about the proper level of comfort the plaintiff should be afforded. The suggested demonstration
20
     bears no importance to the issues in play in this case or ADA litigation generally. The table is
21
     either compliant or it is not. It is an objective standard.
22

23   2. Amount in Controversy
24   The amount in controversy in ADA litigation is always very small, and this case is no exception.
25   The ADA provides no damages and Unruh Civil Rights Act violations are a maximum of $4,000
26   per occurrence. The value of replacing a table is modest. This fact cuts against unusual
27   discovery devices.
28
                                                       -4-
     Plaintiff’s Response in Opposition                                   2:19-CV-04341-SVW-AFM
Case 2:19-cv-04341-SVW-AFM Document 50 Filed 02/05/20 Page 5 of 8 Page ID #:646



 1

 2   3. Relative Access to Information
 3             Evidence must be relevant prior to being assessed for proportionality. FRCP 26(b)(1).

 4             Whether Mr. Whitaker is able to physically fit under a table that is otherwise non-

 5   compliant is immaterial to the claim. The standards are objective and Mr. Whitaker’s disability

 6   is not in question. So the only information that can be gleaned is the general and relative size of

 7   the table vs. Mr. Whitaker’s wheelchair. This information can be obtained with a tape measure.

 8   Thus, the Defendant has access to all relevant information that could be obtained via the

 9   suggested demonstration. Further, should the Defendant have needed to measure Mr.

10   Whitaker’s wheelchair or needed a physical exam, he could have noticed one properly under

11   Rule 34. He did not.

12
     4. Parties Resources
13
     No party is alleging unequal resources. This factor is not applicable.
14

15
     5. Importance to Resolving the Issues
16
               As above, whether Mr. Whitaker could physically squeeze himself under the table is
17
     immaterial to the elements of the case. He neither claims to have attempted to use the table
18   previously, and both alleges and has evidence that the table in question did not meet the
19   objective design standards. This demonstration has no importance to the resolution of the
20   issues.
21

22   6. Burden Outweighs the Benefits

23             Here, the burden is subjecting Mr. Whitaker to the very civil rights denial that gave rise

24   to the lawsuit. The burden on the plaintiff is immense. If every ADA plaintiff is required to
     demonstrate that he in fact is harmed by encountering objectively non-compliant features, at
25
     minimum, it destroys the dignity protections guaranteed by the ADA, and at worst, it will result
26
     in physical injury to plaintiffs. By contrast, the only benefit is the Defense’s ability to attempt to
27
     obfuscate the issues to the finder of fact. This factor is dramatically out of balance.
28
                                                       -5-
     Plaintiff’s Response in Opposition                                    2:19-CV-04341-SVW-AFM
Case 2:19-cv-04341-SVW-AFM Document 50 Filed 02/05/20 Page 6 of 8 Page ID #:647



 1

 2   C. Second Motion to Dismiss

 3           Defendant makes significant use of the language in a minute order from the Court

 4   regarding resolution of claims during litigation. That order stated:

 5           “If, as Defendants counsel alleges, the outdoor tables in question in no way actually

 6           prevented Plaintiff from dining at the Restaurant, that would constitute a factual issue

 7           for disposition at summary judgment."
     Defendant over-reads the brief statement from the court. Consistent with established case law,
 8
     a Plaintiff is “prevented” from dining when confronted with a barrier that deviates from the
 9
     ADA-SAD defined dimensions, creating a per se injury when encountered. Chapman v. Pier 1
10
     Imports (U.S.) Inc. (9th Cir. 2011) 631 F.3d 939, 945. Deterrence is enough. Thus, if Mr.
11
     Whitaker shows that the table was non-compliant, it would, as a matter of law, constitute a
12
     barrier to his equal enjoyment of the facility. The demonstration is not dictated by this
13
     statement, nor would it be relevant to resolving the Court’s suggestion given the context of the
14
     case.
15

16
     D. Unconscionability
17
             As referenced above, the ADA does not require a disabled patron to attempt to use
18   known noncompliant features, specifically prohibiting a requirement of taking futile gestures.
19   The central premise of the ADA was to provide dignity and independence to persons with
20   disabilities. The enforcement mechanism created by Congress does not entertain requiring
21   ADA plaintiffs to “perform” for entitlement to remedies, and with good reason, the very act of
22   forcing Mr. Whitaker to encounter the violation he is complaining about would itself give rise to
23   another claim! The Defendants’ reliance on other litigation where circumstances were
24   recreated is simply not analogous to what is being suggested here. In the suggested
25   “reenactment” of a “meat slicer injury” and a “drill press injury” or reenacting a “lawnmower
26   injury” the various Plaintiffs were not actually re-injured in demonstrating what occurred.
27

28
                                                     -6-
     Plaintiff’s Response in Opposition                                 2:19-CV-04341-SVW-AFM
Case 2:19-cv-04341-SVW-AFM Document 50 Filed 02/05/20 Page 7 of 8 Page ID #:648



 1
     Presumably Defendant wouldn’t suggest running a Plaintiff over with a lawnmower again
 2   would be proper, just to understand the injury he’d suffer?
 3           While the scope of injury is greater, the level of respect for the injury shouldn’t be. As
 4   that is precisely what would occur here: an identical re-injury in kind to that that gave rise to the
 5   lawsuit. While the Defendant disputes that Mr. Whitaker’s restriction on his civil rights
 6   amounts to an injury, the U.S Congress 3, the California Legislature 4, and the U.S. Supreme
 7   Court’s 5 various interpretations of the gravity of restrictions on civil rights makes clear that any
 8   violation of civil rights is an actual injury. Under relevant case law, Mr. Whitaker’s imminent re-
 9   encounter with the very barrier he’s complaining about not only warrants protection from this
10   abusive discovery process, but he’d be entitled to a preliminary injunction as a matter of law.
11   Melendres v. Arpaio (9th Cir. 2012) 695 F.3d 990; 1002
12                                                   CONCLUSION
13           The Court should deny Defendants’ attempts to manufacture evidence under the guise
14   of “reenactments,” where there is no claim or evidence that Mr. Whitaker has done any of the

15   things that are being requested to “reenact,” and deny the forced deprivation of civil rights that

16   would occur by insisting that a man with a qualified disability be forced to use a feature that he

17   claims, and is supported by evidence, is non-compliant, putting himself not only at risk of

18   discomfort, but potential injury, and all without any relevant benefit as the “evidence, even if
     everything went as Defendant wishes, does not provide any basis for a defense.
19

20
     3
      “The Congress shall have power to enforce, by appropriate legislation, the provisions of this article.” U.S. Const.
21   Amend. XIV. In fulfilling that directive, Congress passed the Americans with Disabilities Act with findings and
     purpose stating an intent to include persons with disabilities within the equal protection of laws. (42 U.S.C §
22   12101(a)(4) (Rectifying that persons with disabilities had been previously excluded from a list including the
     enumerated “race, color, sex, national origin, religion or age”)
23

24   4
      Any denial, discrimination or distinction is contrary to law. Cal. Civ. Code § 52(a). Any violation of a right under
     the ADA is a violation of the Unruh Civil Rights Act. Cal. Civ. Code § 51(f).
25
     5
      Any deprivation of a guaranteed right is an irreparable harm. Melendres v. Arpaio (9th Cir. 2012) 695 F.3d 990;
26   1002 (quoting Elrod v. Burns (1976) 427 U.S. 347, 373-74.

27

28
                                                             -7-
     Plaintiff’s Response in Opposition                                             2:19-CV-04341-SVW-AFM
Case 2:19-cv-04341-SVW-AFM Document 50 Filed 02/05/20 Page 8 of 8 Page ID #:649



 1
             Plaintiff further asks that this Court deny a second deposition as all necessary questions
 2   were asked at the time and Defendants were given full opportunity to question Mr. Whitaker
 3   before and after the dispute about the “Table Demonstration” arose. No attorney’s fees should
 4   be awarded. Finally, Plaintiff requests that the Court deny Defendants’ proposed order, which
 5   was improperly lodged.
 6

 7   Dated: February 5, 2020                                  CENTER FOR DISABILITY ACCESS

 8

 9
                                                              By: /s/ Jennifer A. McAllister
10
                                                              Jennifer A. McAllister, Esq.
11                                                            Attorneys for Plaintiff
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    -8-
     Plaintiff’s Response in Opposition                                 2:19-CV-04341-SVW-AFM
